Exhibit 10.2

SIXTH ALLONGE
TO
PROMISSORY NOTE
FROM
HEMAGEN DIAGNOSTICS, INC.
AND
REAGENTS APPLICATIONS, INC.
PAYABLE TO THE ORDER OF TIFUNDING LLC
IN THE ORIGINAL PRINCIPAL AMOUNT OF
$1,000,000
DATED SEPTEMBER 26, 2002
(the “Promissory Note”)
 
Recitals
 
A.  TiFunding LLC, a Delaware limited liability company, acquired all of the
right, title and interest in and to the Promissory Note from Bay Bank, FSB
effective February 7, 2011.
 
B.  The make and the holder now desire to make certain revisions to the
Promissory Note.
 
WITH THE CONSENT OF THE MAKER AND HOLDER, the Promissory Note identified in the
caption above is hereby amended as follows.
 
1.  Bank. “Bank” shall mean TiFunding LLC, a Delaware limited liability company.
 
2.  Maturity Date. “Maturity Date” shall mean February 28, 2012, subject to
acceleration as provided in the Promissory Note.
 
3.  Principal Amount. The maximum principal sum available under the Promissory
Note shall be One Million Dollars ($1,000,000).
 
4.  Interest Rate. Section 2 of the Promissory Note is hereby deleted and
superseded in its entirety by the following: “2. Interest Rate. Interest on all
advances outstanding from time to time shall accrue at the annual compounded
rate of nine percent (9%).”
 
5.  Interpretation.  The Promissory Note shall be read, interpreted and
construed to give effect to the terms of the Sections above, which shall
supersede and control any contradictory or conflicting terms in the original
Promissory Note.
 
6.  Effect of Allonge.  Except for the change of terms set forth in the Sections
above, all other terms and conditions of the Promissory Note shall remain in
full force and effect.  This Allonge shall not extinguish, terminate, affect,
nor impair the Borrower’s obligations under the Promissory Note, and shall not
extinguish, terminate, impair or otherwise affect the lien and security interest
created under the Loan Documents.  All terms used in this Allonge not otherwise
defined herein shall have the same meanings ascribed to those terms in the
Promissory Note.  This Allonge forms an integral part of the Promissory Note to
which it is attached and made a part of, and the two shall be read together as
one instrument.
 
Executed effective as of the 7th day of February, 2011.
 
HEMAGEN DIAGNOSTICS, INC.


By: /s/Catherine M. Davidson         
Name:  Catherine M. Davidson
Title:   Controller

 
TIFUNDING LLC


By: /s/ L.T. Shaw               
Name:  L. T. Shaw
Title: Treasurer


